Citation Nr: 9902858	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-41 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for the residuals of 
the removal of a left maxillary cyst, to include sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from January 1977 to March 
1981 and February to July 1991, with periods of active duty 
for training and inactive duty for training including, but 
not limited to, a period of inactive duty for training from 
November 7 to November 8, 1981, and active duty for training 
from November 18 to November 22, 1981.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating determinations from the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1996, the Board remanded this case to the RO for 
additional development.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the veterans 
claims.  

2.  All available relevant evidence necessary for an 
equitable disposition of the veterans appeal has been 
received.  

3.  Current findings of otitis media cannot be disassociated 
from the veterans active service and periods of active duty 
for training.

4.  Current findings of sinusitis, with the residual removal 
of a left maxillary cyst, cannot be disassociated from the 
veterans active service and periods of active duty for 
training.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veterans 
favor, otitis media, was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991).

2.  Resolving the benefit of the doubt in the veterans 
favor, sinusitis, to include the residuals of a removal of a 
left maxillary cyst, was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served in several periods of active duty, active 
duty for training, and inactive duty for training.  In an 
enlistment evaluation in December 1969, he noted otitis 
external twice within five years.  Evaluation of the 
veterans ears at that time was normal and he was found 
qualified for enlistment.  In an August 1974 service 
evaluation, he reported an episode of external otitis in 
1966.  At that time, no otitis media or sinusitis condition 
was indicated.  In December 1980, the veteran reported 
occasional ear infections.  

In a November 1981 outpatient treatment report, during a 
period of active duty for training from November 18 through 
22, the veteran noted that he had been involved in a chamber 
ride the day before involving some form of air 
pressurization.  Sinus difficulties were reported.  X-ray 
studies appear to indicate an active sinusitis condition.  
The November 1981 outpatient treatment record notes sinus 
problems starting after the chamber ride.  At an ears, nose, 
and throat evaluation in December 1981, surgery to treat this 
condition appears to have been discussed.  In a December 1981 
statement, Alberto T. Fernandez, M.D., reported that the 
veteran was initially seen in his office on November 23, 
1981, at which time it was noted that the veteran was 
concerned about possibly having surgery of the left maxillary 
sinus.  X-ray studies performed had revealed a retention cyst 
on the floor of the left maxillary sinus.  At that time, the 
veteran was not having any problems with his sinuses.  In a 
January 1982 report, it was noted that the veteran had been 
admitted for a surgical procedure to treat this condition.  
It appears that he was hospitalized in December 1981.  He 
seen post-operatively in January 1982, at which time his 
healing was found to be very well and he was returned to work 
in one month.  X-ray studies in January 1982 revealed left 
and right maxillary sinusitis.

In support of his claims, the veteran has submitted a 
statement from his former military supervisor indicating that 
the veteran attended a physiological training course in 
November 1981.  It was reported that he was on active duty 
during the duration of the five-day course and the medical 
evaluations performed thereafter.  His supervisor attested to 
the fact that he was present at the altitude chamber at the 
time of his sinus problems on November 19, 1981.  The exact 
date was derived from the veterans military medical record.  

Service medical records after November 1981 continued to note 
sporadic treatment for sinusitis and ear infections.  In 
March 1993, the veteran noted chronic swelling and numbness 
in the area of his sinuses since surgery.  Chronic ear 
infections in the left ear were also reported.  

The veteran filed his initial claim for VA compensation in 
May 1988.  At that time, the veteran did not refer to otitis 
media, the residuals of removal of the left maxillary cyst, 
or sinusitis.  In an August 1988 ears, nose and throat 
evaluation, the veteran noted that in 1979, while stationed 
in California, he started to have earaches.  He was treated 
with antibiotics and, according to the veteran, was better 
after a few days.  However, after this treatment, he 
indicates having frequent ear infections that were treated 
with antibiotics.  The veteran claimed that in 1979 alone he 
had approximately 20 ear infections.  From that time on, the 
veteran claimed he had approximately 30 ear infections, the 
last approximately one year ago.  Physical examination of the 
ears was normal at that time.  The veteran was diagnosed with 
a history of recurrent ear infections.  

In January 1992, the veteran claimed aggravation of his 
sinusitis condition by his active service.  It was contended 
that this condition was aggravated by the chamber flight 
simulator in November 1981.  It was argued that the 
aggravation of this condition required a surgical procedure 
and continued to cause swelling, numbness, and tenderness in 
the affected area.  

In a January 1992 sinus evaluation, variability in the size 
and configuration of the left mastoid cells was found.  The 
veteran complained of chronic nasal irritation, rhinitis, and 
occasional sinus infection.  Physical examination of the 
external auditory structures was normal.  Ear canals were 
also found normal.  Sinuses at that time were nontender.  The 
evaluators impression noted a possible cholesteatoma versus 
a mass in the left middle ear recess.  Rhinitis, with a 
history of sinusitis and maxillary sinus cyst removal, was 
also found.  

In the March 1993 statement of the case, the veterans claim 
for otitis media was denied on the basis that the medical 
evidence of record did not establish a chronic condition.  At 
that time, the RO questioned whether the veterans service in 
November 1981, during the altitude chamber test, could be 
considered active duty for VA purposes.  

In his April 1993 substantive appeal, the veteran contended 
that the fact that he did not seek medical treatment after 
his initial sinusitis condition in 1977 should not be 
interpreted as an indication that his condition was cured.  
It was contended that the altitude chamber test (during 
active duty training) aggravated or caused a relapse of his 
sinus problems.  He also contended that his claim for otitis 
media stems from his diagnosis and treatment for this 
condition during his active tour of duty in Desert Storm.  

In October 1993, the veteran contended that treatment for his 
otitis media began while on active duty in Desert Storm in 
1991.  At that time, the veteran submitted a series of 
prescriptions, dated in February 1992, which he indicated 
were prescribed to treat his ear infections.

Additional treatment records were obtained.  They note 
sporadic treatment of ear and sinus conditions.  

At a hearing held before the undersigned in July 1996, the 
veteran reiterated his previous contentions.  The veteran 
contended that his otitis media was a result of problems that 
occurred in Desert Storm for which he sought treatment at a 
VA Medical Center (VAMC) in San Antonio, Texas, within two 
months of discharge.  Post service medical evidence of record 
does indicate treatment for a left ear infection in February 
1992.  In this regard, the veteran conceded that he was not 
overseas during Operation Desert Storm and was, therefore, 
not exposed to combat.  

Concerning his sinusitis condition, the veteran testified 
that he had sinus infections often.  He uses antibiotics to 
treat his sinuses.  It was indicated that the use of 
antibiotics to treat his sinuses typically also helps his 
otitis media condition.

In September 1996, the Board remanded this case to the RO for 
additional development.  Specifically, the Board wished to 
determine all periods of the veterans active duty, including 
whether he was on any form of recognized service on 
November 19, 1981, or through January 1982.  

In November 1996, the RO, at the request of the Board, 
requested the veteran to identify all private and VA 
physicians who had treated the conditions at issue since 
1981.  While additional medical records were obtained, no 
direct response to this request for information was received.  
The veteran did submit copies of previously obtained 
evidence.  

Service personnel records obtained by the RO indicate that 
the veteran was on active duty for training from November 18 
through 22, 1981.  The veteran was also in a period of 
inactive duty for training on November 7 and 8, 1981.  A 
review of the veterans service personnel records indicates 
extensive periods of active duty, active duty for training, 
and inactive duty for training.  

Analysis

Initially, the Board finds the veterans claims of 
entitlement to service connection for otitis media and 
entitlement to service connection for the residuals of a 
removal of the left maxillary cyst, to include sinusitis, to 
be well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  In light of the service medical records, 
indicating treatment for both sinusitis and ear infections, 
and the medical evidence of record, which indicates treatment 
for these conditions following the veterans discharge from 
active service, the Board concludes that the veteran has 
provided a plausible claim which must be adjudicated on its 
merits.  In adjudicating this claim, the Board is satisfied 
that all available evidence necessary for an equitable 
disposition of the appeal on these issues has been obtained.  

Under the basic governing law, service connection may be 
granted for a disability resulting from personal injury 
incurred or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
In the line of duty includes both active duty and periods 
of active duty for training.  38 C.F.R. § 3.36(a) (1998).  
Accordingly, any disease or injury the veteran 
suffered from November 18 through November 22, 1981, a period 
of active duty for training, may be service connected.  Any 
injury suffered during inactive duty for training may 
also be awarded service connection.  Id.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In this case, the veteran contends that 
his sinusitis condition was aggravated during a physiological 
training course in November 1981 when the veteran was exposed 
to an altitude chamber.  The medical evidence of record that 
supports this determination includes the outpatient treatment 
record of November 1981 and the ears, nose, throat evaluation 
of December 1981.  Both of these medical reports tend to 
support the veterans contention that the sinus condition was 
aggravated due to the decompression chamber.  The fact that 
the veteran had surgery months after his exposure to the 
altitude chamber also tends to support this claim.  

In denying the veterans claim, the RO, in its September 1998 
supplemental statement of the case, noted that the residuals 
of removal of a left maxillary cyst and sinusitis existed 
before service.  The RO also noted that there must be 
objective evidence of worsening of a preexisting condition in 
order to establish service connection by aggravation.  
However, the RO does not cite the medical evidence in support 
of the conclusion that the veterans sinus condition was not 
aggravated due to the altitude chamber.

With regard to the veterans claim of entitlement to service 
connection for otitis media, the RO, in its September 1998 
supplemental statement of the case, concluded that the 
veteran had ear infections before service that were not 
aggravated by service.  In this regard, the RO cited to the 
December 1969 enlistment evaluation in which it was noted 
that the veteran had otitis external.  However, in this case, 
the veteran is seeking service connection for otitis media.  
Further, the enlistment evaluation in December 1969 found the 
veterans ears at that time to be normal.  

The Board has noted the veterans contention that he 
sustained ear infections approximately 20 times during his 
active service.  While service medical records only indicate 
treatment for ear difficulties on sporadic occasions, the 
Board finds the contention that the veteran would not seek 
medical assistance for this condition each time his ear 
became infected to be reasonable.  While the veteran may not 
have suffered 20 ear infections during his active service, 
the medical evidence of record, including, importantly, 
frequent references by the veteran in service medical 
evaluations to frequent ear infections, does support the 
claim that he suffers from some form of chronic ear disorder.

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut this presumption.  38 U.S.C.A. § 1111 (West 1991).  
While the veteran noted a history of otitis external in 
December 1969, the veterans ears were found normal.  
Further, no sinusitis condition was indicated.  The Board 
must also note that there is little medical evidence to 
support the ROs conclusion that either the otitis media 
condition or sinusitis existed before the veterans active 
service.  In the opinion of the undersigned, such evidence 
that does exist, including the December 1969 notation, does 
not rise to the level of clear and unmistakable evidence 
that the disability manifested in service existed before 
service.  Notwithstanding, even if the conditions preexisted 
service, the Board must question the wisdom of subjecting a 
person with a history of chronic ear and sinus disorders to 
an altitude chamber test. 

In making the final determination regarding both claims, the 
Board is acutely aware of the doctrine of reasonable doubt.  
As the United States Court of Veterans Appeals (Court) has 
written:

	A unique standard of proof applies in 
decisions on claims for veterans 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the benefit of the doubt 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.  This 
burden reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.  Id.  (Citing Santosky v. Kramer, 455 U.S. 
754-55, 102 S.C.t. 1388, 1395, 71 L.Ed.2d 599 (1992)).  As 
currently codified, the law defines the benefit of the 
doubt doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the fair preponderance of the evidence 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance.  Id. at 58.

The codification of the reasonable doubt standard is 
contained in 38 C.F.R. § 3.102 (1998), which provides, in 
pertinent part:

	When, after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in the favor of the claimant.  By 
reasonable doubt is meant one which exists 
because of an approximate balance of 
positive and negative evidence which does 
not satisfactorily prove or disprove the 
claim. 

Based on the evidence as a whole, the Board concludes that 
the negative evidence is at least balanced by the 
positive evidence that the veterans current otitis media 
condition and the residuals of the removal of a left 
maxillary cyst, to include sinusitis, can be reasonably 
associated to the veterans periods of active duty for 
training and active service.  While the veteran did not 
initially file these claims in his first application for 
compensation in May 1988, there are no statute of limitations 
concerning when a veteran can file a claim for VA benefits.  
Further, while the ear condition does periodically subside, 
the medical evidence of record would support the conclusion 
that the condition is chronic, with sporadic exacerbations.  
It is also important to note that the issue of whether these 
disabilities are compensable is not before the Board at this 
time.  The sole issues before the Board are whether these 
conditions can be reasonably associated to the veterans 
active service.  

Based on a review of the evidence of record, when read with 
the veterans total history, and in giving the veteran the 
benefit of the doubt, the evidence supports a finding of 
service connection for otitis media and the residuals of 
removal of a left maxillary cyst, to include sinusitis.


ORDER

Entitlement to service connection for otitis media is 
granted.  

Entitlement to service connection for residuals of removal of 
a left maxillary cyst, to include sinusitis, is granted.  


		
	Richard B. Frank
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.


- 2 -
